          Case 1:20-mj-05795-UA Document 1 Filed 06/03/20 Page 1 of 8



Approved: __________________________________
          BRANDON D. HARPER
          Assistant United States Attorney

Before:      THE HONORABLE STEWART D. AARON
             United States Magistrate Judge
             Southern District of New York

- - - - - - - - - - - - - - - - -  X                   20 MAG 5795
                                   :
IN RE APPLICATION FOR MATERIAL     :            20 Mag.
WITNESS WARRANT FOR                :            Rule 5(c)(3)
ALAYSIA JOAN BULGER,               :            Afficavit
                                   :
 - - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          NEAL R. MAXSON, being duly sworn, deposes and says
that he is a Special Agent with the United States Federal Bureau
of Investigation (“FBI”), and charges as follows:

          On or about February 28, 2020, the United States
District Court for the Eastern District of Virginia issued a
warrant for the arrest of “Alaysia Joan Bulger” based on an
order of the court for a material witness warrant pursuant to
Title 18, United States Code, Section 3144. A copy of the
warrant and order are attached hereto as Exhibits A and B
respectively, and are incorporated by reference herein.

          I believe that ALAYSIA JOAN BULGER, the arrestee, who
was taken into the custody of the FBI from Rose M. Singer Center
at Rikers Island on June 3, 2020, in the Southern District of
New York, is the same individual as “Alaysia Joan Bulger,” who
is wanted by the United States District Court for Eastern
District of Virginia.

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          1.   I am a Special Agent with the FBI. I have been
personally involved in determining whether ALAYSIA JOAN BULGER,
the arrestee, is the same individual as the “Alaysia Joan
Bulger” named in the February 28, 2020 warrant and order from
the United States District Court for the Eastern District of
Virginia. Because this Affidavit is being submitted for the
limited purpose of establishing the identity of the arrestee, I

                                      1
       Case 1:20-mj-05795-UA Document 1 Filed 06/03/20 Page 2 of 8



have not included in this Affidavit each and every fact that I
have learned. Where I report statements made by others, those
statements are described in substance and in part unless
otherwise noted.

          2.    Based on my review of documents from proceedings
in the United States District Court for the Eastern District of
Virginia, I know that, on or about February 28, 2020, the United
States District Court for the Eastern District of Virginia
issued a warrant for the arrest of “Alaysia Joan Bulger” (the
“Warrant”). The Warrant was issued based on an order of the
court for a material witness warrant pursuant to Title 18,
United States Code, Section 3144.

          3.   On June 3, 2020, law enforcement officers with
the FBI arrested ALAYSIA JOAN BULGER, the arrestee.

          4.   Following her arrest, ALAYSIA JOAN BULGER, the
arrestee, confirmed for me that her name is “Alaysia Joan
Bulger.” BULGER also confirmed that her date of birth was April
22, 1991, which matched the date of birth that was provided by
the FBI as that belonging to “Alaysia Joan Bulger.” BULGER also
provided her social security number, which matched the social
security number provided by the FBI as belonging to “Alaysia
Joan Bulger.” I have also compared a photograph of “Alaysia
Joan Bulger” provided to me by the FBI with ALAYSIA JOAN BULGER,
the arrestee, and the photograph appears to depict the likeness
of ALAYSIA JOAN BULGER, the arrestee. Throughout my
questioning, BULGER responded to the name “Alaysia Joan Bulger.”




                                   2
       Case 1:20-mj-05795-UA Document 1 Filed 06/03/20 Page 3 of 8



          WHEREFORE, I respectfully request that ALAYSIA JOAN
BULGER, the arrestee, be imprisoned or bailed, as the case may
be.


                                 /s/ Neal R. Maxson, by SDA with permission
                                 _________________________________
                                 NEAL R. MAXSON
                                 Special Agent
                                 United States Federal Bureau of
                                 Investigation



Sworn to me through the transmission of
This Affidavit by reliable electronic means,
pursuant to Federal Rules of Criminal Procedure
41(d)(3) and 4.1, this
June   3   , 2020


___________________________________
THE HONORABLE STEWART D. AARON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   3
Case 1:20-mj-05795-UA Document 1 Filed 06/03/20 Page 4 of 8



                        EXHIBIT A
                                  Case 1:20-mj-05795-UA Document 1 Filed 06/03/20 Page 5 of 8

AO 442 (Rev. 11 /11 ) Arrest W arr an t



                                                 UNITED STATES DISTRICT COURT
                                                                          for the
                                                                Eastern District of Virginia


                     United States of America
                                     V.                                      )
      IN RE APPLICATION FOR MATERIAL WITNESS                                 )       Case No.      4:20,-,,r      0
                   WARRANT FOR                                               )
                ALAYSIA JOAN BULGER                                          )
                                                                             )
                                                                             )
                                 Defendant

                                                               ARREST WARRANT
To:        Any authorized law enforcement officer

           YOU ARE COMMAND ED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)            ALAYSIA JOAN BULGER
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment                  O Superseding Indictment              O Information       O Superseding Information               O Complaint
0 Probation Violation Petition                       O Supervised Release Violation Petition        OViolation Notice           ~ Order of the Court

This offense is briefly described as follows:
   18 U.S.C. § 3144 Release or Detention of a Material Witness




 Date: -~-<_b_. _cJ_[;---'-1_c;).
                              _   c       cl--   c
                                                                                                     Issuing officer 's signature
                                                                                               ROBERT J. KRASK
                                                                                               UNITED STATES MAGISTRATE JUDGE
 City and state:
                                                                                                       Printed name and title


                                                                           Return

            This warrant was received on (date) _______ , and the person was arrested on (date)
 at (city and state)

 Date:                               _
                                                                                                     Arresting officer's signature



                                                                                                        Printed name and title
Case 1:20-mj-05795-UA Document 1 Filed 06/03/20 Page 6 of 8


                        EXHIBIT B
            Case 1:20-mj-05795-UA Document 1 Filed 06/03/20 Page 7 of 8
                                                                                      FILED

                         IN THE UNITED STATES DISTRJCT COURT
                                                                                   FEB 2 8 2020
                        FOR THE EASTERN DISTRJCT OF VIRGINIA
                                    Newport News Division                    CLERK, U.S. DISTRICT COURT
                                                                                    NORFOLK,   VA


IN RE APPLICATION OF THE                            )
UNITED STATES OF AMERJCA FOR A                      )
MATERIAL WITNESS WARRANT                            )       Case Number 4: 2 0.,,, .r 0
FORALAYSIAJOAN BULGER FOR HER                       )
APPEARANCE AT TRJAL AND DEPOSITION                  )


                          ORDER FOR A MATERIAL WITNESS
                        WARRAN T PURSUANT TO 18 U.S.C. § 3144

       TO ANY AUTHORJZED FEDERAL LAW ENFORCEMENT OFFICER: in consideration

of the United States' Motion for a Material Witness Warrant, supported by the affidavit of FBI

Special Agent Jeffrey Noel, it is

       HEREBY ORDERED that a material witness arrest warrant be issued pursuant to Title

18, United States Code, Section 3144 and that any authorized federal law enforcement officer is

commanded to arrest ALAYSIA JOAN BULGER, and bring her forthwith before the United

States District Court for the Eastern District of Virginia, Newport News Division, to appear to

testify in any proceedings as may be ordered by this Court, it appearing to the Court that ALAYSIA

JOAN BULGER is a material witness and it is impracticable to secure her presence by subpoena.

Conditions of any release shall be set at the initial appearance pursuant to Rule 5, Federal Rules

of Criminal Procedure and Title 18, United States Code, Section 3142.




                                                               A TRUE COPY, TESTE:
                                                          · CLERK, U.S. DISTRICT COURT

                                                           BY---=~
                                                                 -=--=-.::
                                                                     - zr:,:____.::i~
                                                                                    ~
                                                                                    · ;;.L- -
                                                                    DEPUTY CLERK
     Case 1:20-mj-05795-UA Document 1 Filed 06/03/20 Page 8 of 8



SO ORDERED this    clcf1"day of February 2020.
                                      ~~-«~
                                 unitedStates ~strate Judge




We ask for this:

G. ZACHARY TERWILLIGER
UNITED STATES ATTORNEY


 By:1'-1o«r,·~ ~
   Howard J. z~Zk
   Assistant United States Attorney
